Citation Nr: 0735654	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957, and from February 1958 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which, relevant to the instant appeal, denied service 
connection for bilateral hearing loss and tinnitus.  The RO 
issued a notice of the decision in September 2002, and the 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in March 2003 the RO provided a 
Statement of the Case (SOC), and thereafter, in April 2003, 
the veteran timely filed a substantive appeal.  The RO 
supplied a Supplemental Statement of the Case (SSOC) in June 
2004.

The veteran did not request a Board hearing on this matter.  
On appeal in November 2004, the Board denied service 
connection for bilateral hearing loss and tinnitus, among 
other claims, and thereafter, the veteran timely appealed 
this adverse decision to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2006, the Court 
vacated the Board's decision and remanded the case for 
additional action.  In August 2006 the Board remanded the 
case to the Appeals Management Center (AMC), directing it to 
supply proper Veterans Claims Assistance Act (VCAA) notice 
and to gather medical reports from VA medical centers in 
Livermore and Palo Alto, California, "to include copies of 
any Deliverex records."  The Board also highlighted that 
"[r]ecords of a Federal department or agency must be sought 
until it is reasonably certain that such records do not exist 
or that further efforts to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)."    

The Board finds that the AMC/RO failed to comply with the 
Board's August 2006 Remand directive, and therefore the Board 
may not proceed with its review of the appeal.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  Specifically, as noted above, the Board in its 
August 2006 Remand specifically instructed the AMC/RO to 
obtain "any Deliverex records."  While the AMC/RO 
apparently attempted to obtain these records, a July 2007 
Memorandum for the Record indicates that the Deliverex record 
it obtained in the form of a CD contained records belonging 
to another individual, not the veteran.  In addition, this 
Memorandum indicated that the AMC/RO did not possess the 
appropriate software to print out the information from this 
CD, and that it sent the CD back to the Loma Linda VA 
facility.  The record does not indicate, however, whether the 
AMC/RO thereafter ever received a positive or negative 
response with respect to the existence of the correct 
veteran's Deliverex records.  The Board is left to wonder, 
therefore, whether such records do or do not exist or whether 
they simply have not been associated with the claims file.  
Under such a circumstance, the Board must again remand the 
case for compliance with its August 2006 Order.          

Accordingly, the case is remanded for the following action:

1. The AMC/RO must request and obtain the 
Deliverex records for the veteran in hard 
copy form (not in CD form) from the 
appropriate VA medical facility, to 
include those in Livermore, Loma Linda, 
and Palo Alto, California.

The AMC/RO must instruct the VA medical 
facility to provide a negative reply if 
no such records can be located, 
indicating that further efforts to secure 
said records would be futile.  See 38 
U.S.C.A. § 5103A(b)(3).

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





